Citation Nr: 0635736	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right arm injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the left forefinger.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the right small finger.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the left thumb.

5.  Entitlement to service connection for a back disability 
with chest ache.

6.  Entitlement to service connection for a hearing loss 
disability.

7.  Entitlement to service connection for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served with the Philippine Guerilla and 
Combination service from December 24, 1944, to March 25, 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on an appeal of rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines, in April 2002 and August 2003.  


FINDINGS OF FACT

1.  Service connection for residual of a right arm injury was 
denied by unappealed rating decisions rendered in June 1995 
and May 2000.

2.  Evidence received since the May 2000 rating decision is 
cumulative or redundant of the evidence previously of record 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a right arm injury.
 
3.  Service connection for residual of a fracture of the left 
forefinger was denied by a Board decision issued in January 
1992 and unappealed rating decisions rendered in September 
1995, and May 2000.

4.  Evidence received since the May 2000 rating decision is 
cumulative or redundant of the evidence previously of record 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a fracture of the left 
forefinger.  

5.  Service connection for residual of a fracture of the 
right small finger was denied by a Board decision issued in 
January 1992 and unappealed rating decisions rendered in 
September 1995, and May 2000.

6.  Evidence received since the May 2000 rating decision is 
cumulative or redundant of the evidence previously of record 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a fracture of the right small 
finger.

7.  Service connection for residual of a fracture of the left 
thumb was denied in an unappealed rating decision rendered in 
May 2000.

8.  Evidence received since the May 2000 rating decision is 
cumulative or redundant of the evidence previously of record 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a fracture of the left thumb.

9.  Hearing loss was not manifest during service, an organic 
disease of the nervous system was not manifest within one 
year of separation from service, and hearing loss disability 
is not attributable to service.

10.  There is no competent evidence that the appellant has 
residuals of malaria.

11.  A back disorder was not manifest during service and is 
not related to service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
for service connection for residuals of a right arm injury 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence to reopen the appellant's claim 
for service connection for residuals of a fracture of the 
left forefinger has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence to reopen the appellant's claim 
for service connection for residuals of a fracture of the 
right small finger has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence to reopen the appellant's claim 
for service connection for residuals of a fracture of the 
left thumb has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

5.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

6.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

7.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to his claims for service connection for low 
back pain and malaria the record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter dated in July 2003.  The 
appellant was provided with VCAA notice as it pertains to his 
right arm, left thumb, right small finger, and left 
forefinger by letter dated in June 2004.  The appellant was 
informed of the reason of the prior denial of his claim and 
was informed of what evidence would be necessary to reopen 
his claim.  By letter dated in February 2005, he was provided 
with VCAA compliant notice as it pertained to his claim for 
service connection for a hearing loss disability.  In 
addition, by letter dated in August 2006, the appellant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess, supra. 

The Board also notes that the appellant has been afforded an 
appropriate VA examination addressing the etiology of his 
hearing loss disability. As there is no competent evidence 
suggesting that the appellant has current residuals of 
malaria, a VA examination is not necessary to decide the 
claim.  Available service records and pertinent VA medical 
records have been obtained.  The appellant has not identified 
any outstanding evidence that could be obtained to 
substantiate the claims decided herein.  On the contrary, in 
a November 2004 statement, the appellant reported that he had 
no evidence to submit and that all evidence had been 
submitted to VA.  The Board is also unaware of any such 
outstanding pertinent evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims 
to reopen previously disallowed claims for service connection 
for right arm, left thumb, right small finger, and left 
forefinger disabilities as well as entitlement to service 
connection for a hearing loss disability and residuals of 
malaria.  


Evidentiary Background

The appellant underwent a physical examination in October 
1945 that revealed no defects or disabilities.  On the 
contrary, examination of his musculoskeletal system, nervous 
system, and ears was within normal limits.  Hearing acuity 
was measured as 15/20 in both ears.  In addition, the 
appellant executed a sworn Affidavit for Philippine Army 
Personnel in March 1946 wherein he denied a history of wounds 
and illness during his military service.

In 1970 the appellant filed a claim for VA disability 
compensation.  At that time, he reported gunshot wounds to 
the hips, right arm, and right index finger.  He did not 
claim any back disability or chest pain.  He submitted 
affidavits from B.A. and G.B. testifying that the appellant 
was wounded in the right arm, hips, and right index finger by 
a bullet in a gunfight.  

In a July 1990 statement, Dr. D. Domingo, indicated that the 
appellant complained of pain and deformity of the right 
wrist, right small finger, and left finger.  The appellant 
had reported that he accidentally fell while installing 
telephone wire during World War II.  The appellant reported 
fracturing his right wrist, right small finger, and left 
forefinger.  He stated that due to the absence of a medical 
station, he was treated by military personnel and later 
assigned to two months of recuperation.  He further noted 
that since the initial injury, he had experienced difficulty 
in performing routine activities due to pain.  Physical 
examination revealed deformity of the right wrist, right 
small finger, and left forefinger.  Old fractures of the 
right wrist, right small finger, and left forefinger with 
arthritic changes and permanent deformity were diagnosed.  

In a July 1991 affidavit, C.D. stated that he witnessed the 
appellant fall while installing telephone lines in service.  
In the fall, the appellant fractured his right wrist and 
fingers.  There was no hospital nearby for treatment so the 
appellant was under "complete rest" at the camp.  

In January 1992, the Board denied service connection for 
residuals of fracture of the right wrist, residuals of a 
fracture of the right small finger, and residuals of a 
fracture of the left forefinger.  The Board noted that there 
was no clinical evidence of fractures of the right wrist, 
right small finger, and left forefinger during service.  On 
the contrary, there was no evidence of such disabilities 
until more than 40 years following the appellant's separation 
from active service.  

In a joint affidavit dated in December 1994, D.C. and I.M. 
noted that they were assigned to the medical company of the 
appellant's regiment.  They reported that the appellant 
sustained injuries to his right wrist, right small finger, 
left forefinger, and right arm when he fell from a tree while 
installing telephone line for a firing line in May 1945.  The 
appellant was rushed to a camp for medical treatment and was 
unable work for approximately two months.  A similar history 
was reported in a joint affidavit signed by R.B. and L.M. in 
December 1994.

By rating action in June 1995, the RO denied service 
connection for an injury to the right arm.  The RO also 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
fractures of the right wrist, right small finger, and left 
forefinger as the evidence duplicated evidence that was 
previously considered.   

In an August 1995 statement, Dr. Domingo diagnosed the 
appellant with old fractures of the right small finger, left 
forefinger, and right wrist.  However, he provided no opinion 
regarding the etiology of these disabilities.  

In August 1995, the appellant acknowledged that his service 
physical examination revealed no defects in October 1945.  He 
attributed these findings to his youth and that his 
disabilities had not gotten severe and were not yet apparent.  

Thereafter, the RO issued a September 1995 rating decision 
finding that new and material evidence had not been submitted 
to reopen the previously disallowed claims for service 
connection for fractures of the right wrist, right small 
finger, and left forefinger.  The appellant did not perfect a 
timely appeal of this decision.  

At a hearing before a RO hearing officer in May 2000, the 
appellant reiterated his prior contentions that he injured 
his right little finger, left forefinger, and left thumb in a 
fall during service while installing telephone wires.  He 
indicated that he did not report the injuries at the time of 
discharge because he was not informed that he could receive 
benefits for them.  He did not report an injury to his back 
or chest pain during his hearing.    

By rating action in May 2000, the RO denied service 
connection for residuals of a fracture of the left thumb.  
The RO also determined that new and material evidence had not 
been submitted to reopen the previously disallowed claims for 
service connection for residuals of fractures of the right 
small finger and left forefinger, and residuals of a right 
arm injury.  

Thereafter, in July 2000, the appellant submitted a statement 
expressing his desire to reopen his claims for service 
connection for his right arm, right small finger, left thumb, 
and left forefinger.  In support of his claim the appellant 
submitted a July 2000 joint affidavit from M.T. and R.P. who 
reported that the appellant fell from a treetop while 
installing telephone lines.  However, he was not brought for 
treatment due to lack of transportation being available in a 
combat area.  In similar affidavits dated in July 2000 and 
December 2001, B.S. noted that he helped transport the 
appellant to the camp to receive medical treatment.  The 
appellant remained in the care of medical aidmen during the 
battle of Mayaoyao.  In the December 2001 affidavit, B.S. 
reported that the appellant's injured included an "unmovable 
back area."  

In October 2000, D.C. executed another affidavit noting that 
he was the medical aidman that treated the appellant after 
his fall.  He observed that the appellant had a badly swollen 
right arm and fingers. 

By rating action in June 2001, the RO denied service 
connection for residuals of a fracture of the left thumb.  
The RO also determined that new and material evidence had not 
been submitted to reopen the previously disallowed claims for 
service connection for residuals of fractures of the right 
small finger and left forefinger, and residuals of a right 
arm injury.  

During VA outpatient treatment in November 2001, the 
appellant reported a history of low back pain since his fall 
in 1945.  He also reported a history of malaria in 1945.  X-
rays taken at that time revealed osteoarthritis of the right 
fifth finger, most likely due to trauma, and lower back.  
 
Thereafter, in December 2001, the appellant submitted a claim 
for back ache and chest pain.  

In January 2002, he was diagnosed with bilateral hearing loss 
and chronic low back pain.  

By subsequent rating action in April 2002, RO also determined 
that new and material evidence had not been submitted to 
reopen the previously disallowed claims for service 
connection for residuals of fractures of the right small 
finger, left thumb, and left forefinger, and residuals of a 
right arm injury.  The appellant perfected a timely appeal of 
this decision. 

By rating action in August 2003, the RO denied service 
connection for low back pain with chest ache, hearing loss 
disability, and malaria.  

At a July 2004 hearing before RO personnel at the Denver, 
Colorado, RO, the appellant testified that he injured his 
back during his fall and was put on a splint.  However, he 
did not receive additional medical treatment following his 
fall as he could not be evacuated due to the terrain and 
presence of enemy soldiers.  However, he stated that he was 
treated for back problems in Korea in the 1950s.  The 
appellant indicated that records for this treatment could not 
be found as the building housing them in Manila had burned 
down.  He could not afford to obtain private treatment.  He 
attributed his present hearing loss to inservice combat noise 
exposure.  With respect to his claimed malaria, he reported 
getting cold at night.  He indicated that he had been 
diagnosed with malaria at a military hospital in 1944.  

In September 2004 and March 2005, the RO obtained medical 
opinions addressing the appellant's claimed hearing loss 
disability.  He contended that his current hearing loss was 
due to noise exposure in World War II.  In particular, he 
reported exposure to artillery during combat and did not have 
ear protection.  The examiner in 2004, after reviewing the 
appellant's service medical records and post service medical 
records, opined that it was not at least as likely as not 
that the appellant's hearing loss was related to inservice 
noise exposure.  Similarly, the examiner in 2005 also 
reviewed the claims folder and opined that the appellant's 
hearing loss and tinnitus were not likely due to his World 
War II noise exposure.  Rather, these conditions were 
attributed to presbycusis (age related hearing loss).  The 
examiner felt that despite being exposed to loud noise during 
service, his length of service was insufficient to cause 
subsequent hearing problems.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for an organic disease of the nervous system may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection may also be awarded on a presumptive basis 
for malaria, provided the disease become manifest to a degree 
of 10 percent or more within one year from date of separation 
from service or at a time when the standard accepted 
treatises indicate that the incubation period commenced 
during such service.  The resultant disorders or diseases 
originating because of therapy administered in connection 
with a tropical disease or as a preventive may also be 
service connected.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The appellant as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes that 
while the appellant is competent to report symptoms, he does 
not have medical expertise.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  


Right Arm

The appellant asserts that he has a current right arm 
disability that resulted from an in-service fall while 
installing telephone wire.  Service connection was denied for 
this claimed disability by unappealed rating actions in June 
1995 and May 2000.  
Service connection was denied as the appellant's service 
medical record did not show any treatment for this condition.  
The RO determined that the appellant did not have residuals 
of an in-service injury to his right arm.  

As shown above, the evidence of record at the time of the May 
2000 rating decision included the appellant's service medical 
records and affidavits signed by R.B., L.M., D.C., and I.M. 
attesting to the appellant's alleged in-service injury.  In 
addition, a transcript of the appellant's hearing before the 
RO was of record at the time of the May 2000 decision. 

The evidence received since the May 2000 rating decision 
includes affidavits from M.T., R.P., B.S., and D.C. attesting 
to the appellant's alleged in-service injury.  Similarly, the 
appellant reiterated his contentions regarding his alleged 
right arm injury during his July 2004 hearing.  

The evidence added to the record is not new and material.  
They essentially reiterate contentions and testimony that 
were previously considered by the RO.  At the time of the 
prior decisions, the appellant alleged that he injured his 
right arm in the fall while installing telephone lines.  The 
additional information received in the various affidavits 
submitted since May 2000 and the testimony presented in July 
2004 are not new and material as the information elicited 
from them is merely cumulative and redundant of information 
previously before adjudicators in May 2000.  Thus, as new and 
material evidence has not been submitted, the appellant's 
application to reopen the previously disallowed claim of 
entitlement to service connection for residuals of a right 
arm injury cancer is denied.


Left Forefinger, Right Small Finger, and Left Thumb

The appellant also asserts that he has currently has 
residuals of left forefinger, right small finger, and left 
thumb fractures that resulted from an in-service fall while 
installing telephone wire.  Service connection was residuals 
of fractures of the left forefinger and right small finger 
were denied by unappealed rating actions in September 1995 
and May 2000.  The May 2000 rating decision also denied 
service connection for residuals of a fracture of the left 
thumb.  

Service connection was denied as the appellant's service 
medical record did not show any treatment for these claimed 
conditions.  As shown above, the evidence of record at the 
time of the May 2000 decision includes the appellant's 
service medical records and affidavits signed by R.B., L.M., 
D.C., and I.M. attesting to the appellant's alleged in-
service injury.  In addition, a transcript of the appellant's 
hearing before the RO was of record at the time of the May 
2000 decision.   Despite his claims that he fell while 
installing telephone line and various affidavits from 
comrades that either witnessed the fall or the appellant 
alleged injuries shortly thereafter, the RO determined that 
the appellant did not have a residuals of an in-service 
injury to left forefinger, right small finger, and left 
thumb.  

The evidence received since the May 2000 rating decision 
includes affidavits from M.T., R.P., B.S., and D.C. attesting 
to the appellant's alleged in-service injuries.  Similarly, 
the appellant reiterated his contentions regarding his 
alleged left forefinger, right small finger, and left thumb 
injuries during his July 2004 hearing.  

The evidence added to the record is not new and material.  
They essentially reiterate contentions and testimony that 
were previously considered by the RO.  At the time of the 
prior decision, the appellant alleged that he injured his 
right arm in the fall while installing telephone lines.  The 
additional information received in the various affidavits 
submitted since May 2000 and the testimony presented in July 
2004 are not new and material as the information elicited 
from them is merely cumulative and redundant of information 
previously before adjudicators in May 2000.  That is, the 
appellant continued to assert that he sustained fractures of 
his left forefinger, right small finger, and right thumb 
during his in-service fall, but did not seek medical 
treatment for these conditions.  As new and material evidence 
has not been submitted, the appellant's applications to 
reopen the previously disallowed claims of entitlement to 
service connection for residuals of fractures of the left 
forefinger, right small finger, and left thumb are denied.


Hearing Loss

The appellant contends that he has a current hearing loss 
disability that resulted from in-service noise exposure. He 
has asserted that his hearing began during his recognized 
military service.  After carefully reviewing the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
bilateral hearing loss disability.  

The appellant has a current disability of bilateral 
sensorineural hearing loss disability. Impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2006).  

The first post service evidence of a hearing loss disability 
is contained in a VA outpatient treatment record dated in 
January 2002.  At that time, audiological examination showed 
the appellant's auditory threshold meet the criteria for 
establishing disability.

However, service medical records do not show any findings, 
complaints of or treatment for bilateral hearing loss.  
Rather, at separation, whispered voice acuity was recorded as 
15/20 in each ear.  The Board further notes that the only 
examinations of record addressing the etiology of the 
appellant's hearing loss disability link the disability to 
presbycusis rather than his in-service noise exposure.  

Furthermore, the competent evidence of record shows that 
hearing loss was first manifested more than a year after 
service.  The first report of bilateral hearing loss 
disability was in January 2002.  This was nearly 56 years 
from the appellant's separation from active service.

In sum, bilateral hearing loss was not demonstrated during 
service.  From 1946 to 2002, there was no record of any 
finding or diagnosis of bilateral hearing loss.  Thus, 
continuity of symptomatology was not shown after service.  In 
January 2002, the initial diagnosis of hearing loss 
disability as contemplated under 38 C.F.R. § 3.385 was shown.  
The competent evidence of record shows that current hearing 
loss disability is related to age rather than in-service 
noise exposure.  

Bilateral hearing loss disability was not manifest during 
service or for many years thereafter.  The Board is aware 
that the ability to perceive sound comes to a layman through 
his senses.  Therefore, although a layman is not competent to 
establish the presence of disability within the meaning of 38 
C.F.R. § 3.385, a layman is competent to report a decreased 
ability to hear sound.  However, there is no objective 
support for his statements within decades after service.  In 
a merits context, a lack of evidence of treatment is for 
consideration.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

To the extent that the appellant has reported exposure to 
noise during combat and diminished auditory acuity at that 
time, the Board accepts such statements.  38 U.S.C.A. § 1154.  
However, section 1154 addresses what happened then, not the 
issues of current disability and nexus to service.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this case 
hearing loss is not established at separation and the cause 
of his current disability ahs been determined to be age 
related rather than service related.  In conclusion, the 
appellant's assertion of hearing loss disability due to 
service is not supported.  The preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the appellant the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 (2006).  
Accordingly, service connection is denied.


Malaria

The appellant asserts that he contracted malaria during 
service in 1944 or 1945.  However, his service records are 
silent for any treatment or diagnosis of the disability. 

Despite the appellant's reported history (even if accepted as 
true, see 38 U.S.C.A. § 1154), there is no competent medical 
evidence demonstrating that the appellant currently suffers 
from residuals of malaria.  While a history of malaria in 
1945 is noted in VA outpatient treatment records dated in 
November 2001.  This evidence lacks probative value and is 
not competent evidence of malaria during service. See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . [and] a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.")  This evidence does 
not establish the presence of current disability.

In sum, the appellant's claim of service connection for 
malaria must fail as there is no sufficient factual showing 
that he currently has this disability or disease.  The 
appellant's assertions that he had malaria are not competent 
to establish current residuals or disability.  Accordingly, 
the Board concludes that malaria was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  In this case, there is a remarkable 
absence of competent evidence that the appellant currently 
has malaria or residuals thereof.  In the absence of current 
disability, there is no basis for the grant of service 
connection.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.


Back

The appellant asserts that he injured his back in a fall 
while installing a telephone line in May 1945.  The appellant 
has submitted several affidavits from individual that served 
with him who witnessed his fall and who described injuries 
that the appellant purportedly sustained.  In particular, 
B.S. reported that the appellant had an unmovable back area 
and the appellant has asserted that he was placed in a back 
splint.  Despite the foregoing, the appellant's service 
medical records including the report of a physical 
examination in October 1945 show that examination of the 
appellant's musculoskeletal system was normal.

The appellant and his lay informants are competent to report 
that the veteran fell during service.  However, competence 
and credibility are different matters.  Competency must be 
distinguished from weight and credibility.  The former is the 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
(Although interest may affect the credibility of testimony, 
it does not affect competency to testify).  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Board finds that the report 
of such injury is not credible.

At time of separation the spine was normal and a pertinent 
history was not reported by the veteran.  The normal findings 
and his silence at the time constitutes negative evidence.  
Furthermore, his initial claims for service connection were 
silent for a back disability.  Although not under an 
obligation to file a claim, his silence, when otherwise 
affirmatively speaking establishes his state of mind and 
constitutes negative evidence.  Lastly, there is a phenomenal 
gap between service and the first inkling of back pathology.  
In sum, the assertion of an in-service onset or cause is 
unreliable.  Lastly, the assertion of in-service injury does 
not relate to direct combat.  Therefore, the provisions of 
section 38 U.S.C.A. § 1154 are not applicable.


ORDER

The application to reopen a claim for service connection for 
residuals of a right arm injury is denied.

The application to reopen a claim for service connection for 
residuals of a fracture of the left forefinger is denied.

The application to reopen a claim for service connection for 
residuals of a fracture of the right small finger is denied.

The application to reopen a claim for service connection for 
residuals of a fracture of the left thumb is denied.

Service connection for a hearing loss disability is denied.

Service connection for the residuals of malaria is denied.

Service connection for a back disorder is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


